United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flint, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-206
Issued: June 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 5, 2013 appellant, through his attorney, filed a timely appeal from a
September 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that a modification of a December 15,
1994 wage-earning capacity determination was warranted.
FACTUAL HISTORY
The case was before the Board on prior appeals. In a decision dated August 30, 2012, the
Board found the case was not in posture for decision with respect to modification of a

1

5 U.S.C. § 8101 et seq.

December 15, 1994 wage-earning capacity determination.2 OWCP had accepted right elbow
traumatic synovitis and post-traumatic osteoarthritis, and appellant’s modified position had been
withdrawn on February 9, 2010 pursuant to the National Reassessment Process (NRP). The
Board noted that FECA Bulletin No. 09-05 outlines specific procedures to follow when a lightduty job is withdrawn due to NRP and a wage-earning capacity determination is in effect, but
OWCP had not acknowledged or followed the provisions of FECA Bulletin No. 09-05. The
history of the case as provided by the Board in the prior appeal is incorporated herein by
reference.
In a letter dated November 14, 2012, OWCP requested that the employing establishment
submit a formal position description and any other documentation as to the position appellant
“has been working.” The letter also requested the employing establishment to indicate whether
appellant had been performing the same duties as the position for which he received a loss of
wage-earning capacity (LWEC) decision. OWCP also issued a November 14, 2012 letter to
appellant, advising him to submit evidence with respect to a modification of the wage-earning
capacity determination.
In a report dated January 14, 2013, Dr. Kazem Hak, a Board-certified internist, stated that
appellant had a history of multiple injuries and medical conditions. He opined that appellant
could not perform duties as a letter carrier.
By decision dated February 15, 2013, OWCP denied modification of the December 15,
1994 wage-earning capacity determination. It found that the evidence did not establish that a
modification was warranted.
Appellant requested a hearing before an OWCP hearing representative, which was held
on June 10, 2013. By decision dated September 9, 2013, the hearing representative affirmed the
February 15, 2013 decision. The hearing representative found that appellant had failed to submit
evidence supporting a modification.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS
In the prior appeal, the Board remanded the case to OWCP to follow the provisions of
FECA Bulletin No. 09-05. This bulletin indicates that the file must contain documentary
2

Docket No. 11-298 (issued August 30, 2012).

3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

2

evidence that the LWEC rating was “based on an actual bona fide position.”5 OWCP attempted
to develop the claim by sending the employing establishment a November 14, 2012 letter. There
is no response in the record. OWCP’s decision does not make adequate findings on the issue or
cite to relevant evidence.
The record must contain relevant evidence as to the specific job appellant was performing
at the time of the December 15, 1994 wage-earning capacity determination. The evidence may
include a job offer, an SF-50, a formal position description or other relevant documentary
evidence.6 Such evidence must relate to the job that was the basis for the wage-earning capacity
determination, not a job subsequently performed by appellant. Based on a proper factual
background, OWCP should then make a determination, in accord with Board case law and
relevant authority, as to whether the wage-earning capacity determination was based proper.7
Once the issue of whether the initial wage-earning capacity determination was proper and based
on an actual bona fide position, OWCP may address the medical evidence with respect to the
modification issue.
In the absence of such documentation, the case will be remanded to OWCP for further
development of the evidence. After such further development as OWCP deems necessary, it
should issue an appropriate decision.
CONCLUSION
The Board finds that the case must be remanded to OWCP for further development of the
modification of the December 15, 1994 wage-earning capacity determination in accord with
FECA Bulletin No. 09-05.

5

FECA Bulletin No. 09-05 (issued August 18, 2009).

6

Id.

7

See A.J., Docket No. 10-619 (issued June 29, 2010); 20 C.F.R. § 10.510.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 9, 2013 is set aside and the case remanded to OWCP
for further action consistent with this decision of the Board.
Issued: June 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

